            Case 1:18-cv-10989-JMF Document 22 Filed 01/18/19 Page 1 of 1



JOSEPH & NORINSBERG, LLC
                                                                                 225 Broadway Suite 2700
                                                                                     New York, NY 10007
                                                                                Telephone (212) 227-5700
                                                                                      Fax (212) 406-6890
                                                                              __________________________
                                                                                 www.employeejustice.com
                                                  January 18, 2019

  Via ECF
  The Honorable Jesse M. Furman U.S.D.J.
  United States District Court
  Southern District of New York
  40 Centre Street, Room 2202
  New York, New York 10007

         Re:     Naim Sayodi et al. v. Highgate Hotels, L.P., et al.,
                 Docket No. 18 Civ. 10989 (JMF)

  Dear Judge Furman:

         This firm represents Plaintiff Naim Sayodi (“Plaintiff”) in the above-referenced
  employment matter against Defendants, on behalf of himself and all others similarly situated. We
  write now to respectfully request a two-week extension of time to file a reply to Defendants’
  opposition to our Motion to Remand [Dkt. No. 20], from January 22, 2019 to February 5, 2019.
  Counsel for Defendants, Nicholas Melito, Esq., takes no position as to this request. This is the first
  such request for an extension.

          The reason for this request is that Plaintiff’s Counsel has several pressing legal deadlines
  during the second half of January 2019, including but not limited to, a reply memorandum of law
  in further support of a motion for class certification in the matter of Green v. Humana At Home,
  Inc., No. 16-cv-07586-AJN-BCM (S.D.N.Y.), and perfecting an appeal in the matter of Prospect
  Funding Holdings LLC v. Jon L. Norinsberg (First Department; Appeal No.: 2018-3814).

         Based on the foregoing, we respectfully request a two-week extension of time to file a reply
  to Defendants’ opposition to our Motion to Remand [Dkt. No. 20], from January 22, 2019 to
  February 5, 2019.

         We thank the Court for its attention to this matter.

                                                                Respectfully submitted,

                                                                _____________________
                                                                  Chaya M. Gourarie, Esq.
